Citation Nr: 0825827	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-22 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from April 1942 to December 
1946.  He suffered shrapnel wounds in service and served in 
combat.  The appellant seeks benefits as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied service connection for the cause of the veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran died in March 2005.  The death certificate lists 
the immediate cause of death as cardiopulmonary arrest due to 
or a consequence of peripheral vascular disease and a 
cerebral vascular accident due to or a consequence of 
Alzheimer's disease.  During the veteran's lifetime, service 
connection was established for complete ankylosis of the 
right elbow due to residuals of a shrapnel wound (rated 60 
percent) and complete ankylosis of the left knee due to a 
shrapnel wound (rated 50 percent).  

The appellant essentially contends that the vascular disease 
and dementia that caused veteran's death were related to his 
service-connected residuals of shell fragment wounds of the 
right elbow and left knee.  

The veteran's available service medical records do not refer 
to treatment for peripheral vascular disease, a 
cerebrovascular accident, or for Alzheimer's disease or any 
brain disorders.  

Post-service private and VA treatment records show treatment 
for disorders including, hypertension, peripheral vascular 
disease, diabetes mellitus, and for Alzheimer's disease.  

A January 1949 VA examination report, slightly over two years 
after the veteran's separation from service, indicated a 
blood pressure reading of 135/105.  The impression included 
obesity.  It was noted that the veteran's blood pressure 
would be re-checked in three months.  

A January 1982 report from F. A. Rossman, M.D., related 
diagnoses including rule out radiculopathy L5, left, due to 
herniated disc or ischemia, and hypertension.  A June 1982 
statement from W. M. Kelly, M.D., noted that the veteran had 
been under his care since 1972 for treatment for 
hypertension.  It was reported that the veteran also had 
other disorders including mild diabetes and gout.  

A March 2004 VA treatment entry related diagnoses of 
Alzheimer's disease; noninsulin dependent diabetes mellitus; 
onychomycocis; left hip pressure sore; glaucoma; and 
osteoarthritis.  

The final March 2005 discharge summary from St. Joseph's 
Hospital indicated discharge diagnoses of cerebrovascular 
accident to probable global ischemia secondary to hypoxemia 
and hypotension; severe dementia of the Alzheimer's type; 
hypertension/hypertensive cardiovascular disease; diabetes 
mellitus; and severe degenerative joint disease with war 
trauma.  

In a March 2005 statement, D. Romeo, M.D., reported that the 
veteran was a patient of his who had recently died from 
complications of small vessel disease of his brain and 
advanced Alzheimer's.  Dr. Romeo indicated that the veteran 
suffered severe mental, emotional, and physical trauma in 
World War II for which he was disabled for his entire post 
war life.  Dr. Romeo stated that "it [was] conceivable that 
the [veteran] could have had a progression of vascular 
disease and dementia related to the stress he was under from 
his war related wounds for his entire life that lead to his 
premature cerebral vascular and mental disease."  

The Board notes that there is no indication that Dr. Romeo 
reviewed the veteran's claims folder in providing his 
opinion.  

The Board observes that there is no medical opinion of 
record, after a review of the entire claims folder, which 
addresses whether the veteran's service-connected 
disabilities contributed to his cause of death.  The Board is 
of the view that a VA medical opinion should be obtained on 
remand.  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with the requirements indicated in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. 
§ 3.159(b) (2007) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Hupp.  Also, advise the appellant that 
an effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.  

2.  Make arrangements for the claims 
folder to be reviewed by a physician for a 
medical opinion on the issue of 
entitlement to service connection for the 
cause of the veteran's death.  Based on a 
review of historical records, the 2005 
statement from Dr. Romeo, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater possibility) that the veteran's 
peripheral vascular disease, 
cerebrovascular accident, or Alzheimer's 
disease, were etiological related to any 
aspect of his period of service, including 
his service-connected disabilities.  The 
examiner should also opine whether it is 
at least as likely as not (50 percent or 
greater possibility) that the veteran's 
service-connected complete ankylosis of 
the right elbow due to residuals of a 
shrapnel wound (rated 60 percent) and 
complete ankylosis of the left knee due to 
a shrapnel wound (rated 50 percent), 
caused or contributed to his death.  In 
rendering these opinions, the examiner 
should discuss the statement provided by 
Dr. Romeo.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.  

3.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

